Title: To George Washington from Sidney Lee, 14 January 1783
From: Lee, Sidney
To: Washington, George


                        
                            Sr
                            Newgate Street Chester January 14th 1783
                        
                        Though personally unknown to you, I am by no means ignorant of your character for benevolence; therefore take
                            the liberty of entreating Your Excellency Will honor Me With your good offices. The late General Charles Lee left behind
                            him neither brother Nephew or Niece and but one Sister that now addresses you, and humbly begs your assistance in procuring for her an attested Copy of his last Will, should he have made one in
                                Writing and if in that Will she has any interest. your advice upon the steps
                            necessary for her to take and she must for ever remain your Excellency’s Sincerely obliged, and
                            obedient humble Servant
                        
                            Sidney Lee
                        
                    